      Case 3:18-cv-01360-MDM Document 202 Filed 10/09/20 Page 1 of 10




                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO



 VICTOR M. VEGA COLON,

    Plaintiff,

        v.                              CIV. NO. 18-1360 (MDM)

 COLOMER & SUAREZ SAN JUAN,
 INC.

     Defendant.



                         MEMORANDUM AND ORDER

      Before the Court is defendant Colomer & Suarez San Juan, Inc.’s (“C&S” or
“defendant”) motion for reconsideration pursuant to Fed. R. Civ. P. 59(e). (Docket No.
185). C&S requests that the Court reconsider its Opinion and Order (Docket No. 183),
which granted in part and denied in part its motion for summary judgment. (Docket
Nos. 94-95). Among the myriad of claims asserted by the plaintiff, Victor M. Vega
Colon (“Vega”), in this action, the only ones that survived summary judgment were:
(1) Vega’s discrimination and retaliation claims under the Uniform Services
Employment and Reemployment Rights Act (“USERRA”), 38 U.S.C. § 4311, with
respect to his employment termination, (2) his retaliation claim under Puerto Rico
Law 115 of December 20, 1991, P.R. Laws Ann. tit. 29, §§ 194 et seq. (“Law 115”) with
respect to his claim that his termination resulted from his requests for military
protected leaves, and (3) his wrongful discharge claim under Puerto Rico Law No. 80
of May 30, 1976, P.R. Laws Ann. tit. 29 §§ 185a–185m (“Law 80”). All other claims
raised by Vega were dismissed with prejudice. C&S now argues on reconsideration
that the surviving claims should have also been dismissed with prejudice.
         Case 3:18-cv-01360-MDM Document 202 Filed 10/09/20 Page 2 of 10




         After reviewing C&S’ motion for reconsideration, the plaintiff’s response, and
the applicable law, and for the reasons set forth below, the Court DENIES the motion
for reconsideration.
I.       Motion for Reconsideration Standard
         The Federal Rules of Civil Procedure “do not specifically provide for the filing
of motions for reconsideration.” Sánchez-Pérez v. Sánchez-González, 717 F. Supp. 2d
187, 193-94 (D.P.R. 2010). Any motion that seeks reconsideration of a judgment or
order and “ask[s] the court to modify its earlier disposition of [a] case” is generally
considered as a motion to alter or amend a judgment under Fed. R. Civ. P. 59(e).
Villanueva-Méndez v. Nieves Vázquez, 360 F. Supp. 2d 320, 323 (D.P.R.
2005), aff’d, 440 F.3d 11 (1st Cir. 2006); Marie v. Allied Home Mortg. Corp., 402 F.3d
1, 7 (1st Cir. 2005) (citation omitted). Motions under Rule 59(e) must be filed no later
than 28 days after the entry of the judgment. See Fed. R. Civ. P. 59.
         Pursuant to Rule 59(e), a district court will alter its original order only if it
“evidenced a manifest error of law, if there is newly discovered evidence, or in certain
other narrow situations.” Biltcliffe v. CitiMortgage, Inc., 772 F.3d 925, 930 (1st Cir.
2014) (citation omitted). A motion for reconsideration cannot be used as a vehicle to
relitigate and/or rehash matters already litigated and decided by the Court. Standard
Química De Venezuela v. Central Hispano International, Inc., 189 F.R.D. 202, n.4
(D.P.R. 1999); Villanueva-Méndez, 360 F. Supp. 2d at 322-23. “Rule 59(e) does not
exist to allow parties a second chance to prevail on the merits . . . [and] is not an
avenue for litigants to reassert arguments and theories that were previously rejected
by the Court.” Johnson & Johnson Int’l v. P.R. Hosp. Supply, Inc., 322 F.R.D. 439,
441 (D.P.R. 2017) (citations omitted). “[A] motion for reconsideration is not properly
grounded in a request for a district court to rethink a decision it has already made,
rightly or wrongly.” Morán-Vega v. Rivera-Hernández, 381 F. Supp. 2d 31, 36 (D.P.R.
2005).
         In deciding a motion for reconsideration, the reviewing court has considerable
discretion. Venegas-Hernández v. Sonolux Records, 370 F.3d 183, 190 (1st Cir. 2004).
As a general rule, motions for reconsideration should only be exceptionally granted.
       Case 3:18-cv-01360-MDM Document 202 Filed 10/09/20 Page 3 of 10




Villanueva-Méndez, at 323; Biltcliffe, 772 F.3d at 930 (Rule 59(e) relief is granted
sparingly”).
II.   Discussion
      Before delving into the merits of C&S’ motion for reconsideration, the Court
feels compelled to comment on the stark contrast between the motion for summary
judgment (Docket Nos. 94, 95 and 96) filed by C&S and the subsequent motion for
reconsideration in terms of both tone and style. The Court also noticed that new
counsel joined C&S’ defense after the filing of the motion for summary judgment and
that it was such new counsel who apparently filed, and presumably drafted, the
motion for reconsideration. While it is not surprising that the two motions reflect a
difference in writing style and perhaps arguing style, what is surprising is the overall
abrasive tone of the motion for reconsideration–a tone that borders on the
disrespectful claiming that the Court erred in making certain determinations where
it clearly did not and in trying to belatedly sneak in through the proverbial back door
new arguments that were not raised in their motion for summary judgment. Indeed,
the apparent about-face in C&S’ theory, tone and arguments, left the Court feeling
like it was reading a “new” or “supplemental” motion for summary judgment rather
than a motion for reconsideration. To be sure, C&S’ eleventh-hour attempt to shift
gears with new or “modified” arguments that had not been raised previously in the
motion for summary judgment cannot prevail.
      Having said that, the Court now turns to the main arguments raised on
reconsideration. Basically, C&S maintains that it was entitled to summary judgment
on all claims because plaintiff’s entire package of proof should have been discarded
by the Court and, instead, the Court should have only considered C&S’ evidence as
true, notwithstanding the clear presence of material issues of fact. The defendant’s
contention is misguided.
      As the party moving for summary judgment C&S had the burden of showing
the absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317,
323 (1986). The Court thoroughly discussed in its Opinion and Order that C&S did
      Case 3:18-cv-01360-MDM Document 202 Filed 10/09/20 Page 4 of 10




not meet that burden with respect to the surviving employment termination claims
under USERRA, Law 115 and Law 80.
      In the same way, C&S’ motion for reconsideration is unavailing because it fails
to demonstrate a manifest error of law or present any newly discovered evidence. See
Biltcliffe, 772 F.3d at 930. Instead, in its motion, C&S simply rehashes the same
arguments that were already raised on summary judgment or raises completely new
arguments that were not raised previously in its motion for summary judgment. As
counsel is no doubt aware, any argument based on formerly available evidence that
is raised for the first time on reconsideration naturally could have, and should have,
been presented to the Court prior to the entry of the Opinion and Order resolving the
motion for summary judgment in this case. See Iverson, 452 F.3d at 104. As such, the
defendant is estopped from raising those arguments now on reconsideration. See id.
      As to the rehashing of prior arguments, in general terms, C&S attempts on
reconsideration to persuade the Court to change its mind with respect to certain
findings it has already made. There is simply no room for that kind of relief under
Rule 59(e). All arguments previously submitted to the Court and rejected by it cannot
be reconsidered. See Harley–Davidson, 897 F.2d at 616. The Court expounds further.
      A.     C&S’ argument that statements made by Vega in his deposition
             should not have been considered by the Court in deciding the
             Motion for Summary Judgment
      In its motion, C&S first claims that the Court should have disregarded certain
statements made by Vega during his deposition pursuant to the sham affidavit
doctrine because such statements contradict other statements he made either during
his deposition or in an email he sent following his termination. Second, C&S argues
that Vega is estopped from relying on his deposition because it includes different
information than that which was included in the administrative claim he filed with
the Puerto Rico Department of Labor and Human Resources prior to the filing of the
present action. In essence, C&S claims that Vega’s deposition testimony should be
ignored entirely based on the sham affidavit doctrine and, in the alternative, that he
should be estopped from using his deposition testimony to support his claims because
he allegedly made contradictory remarks. More specifically, C&S claims that Vega
       Case 3:18-cv-01360-MDM Document 202 Filed 10/09/20 Page 5 of 10




relies on various inadmissible, self-serving statements to meet the discriminatory
motive prong of the USERRA prima facie framework and that without his deposition
testimony, Vega cannot meet his burden under USERRA.
      At the outset, the Court notes that these arguments are being raised for the
very first time now on reconsideration. In addition, they are based on formerly
available evidence, namely, Vega’s deposition, an email, and Vega’s Puerto Rico
administrative claim, therefore, they should have been presented in the original
motion for summary judgment; not now. Simply put, such new arguments cannot be
considered by the Court at this stage of the proceedings. Furthermore, C&S’ position
also fails because the sham affidavit doctrine is wholly inapposite here.
      The sham affidavit doctrine forbids a party opposing summary judgment from
submitting an affidavit contradicting prior testimony for the sole purpose of creating
an issue of fact. Pérez-Maspons v. Stewart Title Puerto Rico, Inc., 208 F. Supp. 3d 401,
407–08 (D.P.R. 2016); see also Escribano–Reyes v. Prof’l Hepa Certificate Corp., 817
F.3d 380, 387 (1st Cir. 2016) (affirming the district court’s decision to strike a sham
affidavit and impose sanctions). The doctrine does not bar, however, a party from
“elaborating upon, explaining or clarifying prior testimony elicited by opposing
counsel on deposition.” Id.; see also Gillen v. Fallon Ambulance Serv., 283 F.3d 11, 26
(1st Cir. 2002) (“[a] subsequent affidavit that merely explains, or amplifies upon,
opaque testimony given in a previous deposition is entitled to consideration in
opposition to a motion for summary judgment.”). In addition, the self-serving nature
of the affidavit, alone, does not preclude the Court from considering an affidavit at
summary judgment. See Malavé–Torres, 919 F. Supp. 2d at 204 (compiling circuit
precedents allowing self-serving affidavits as admissible evidence at summary
judgment). Additionally, the Court need not specifically enumerate each
contradiction between a party’s prior testimony and the later filed affidavit in order
to disregard the evidence. Orta–Castro v. Merck, Sharp & Dohme Química PR., Inc.,
447 F.3d 105, 110 (1st Cir. 2006).
      In this case, the Court fails to see or understand the basis for C&S’ sham
affidavit argument considering the fact that Vega did not even submit an affidavit in
       Case 3:18-cv-01360-MDM Document 202 Filed 10/09/20 Page 6 of 10




opposition to summary judgment. Instead, what C&S is requesting that the Court do
on reconsideration is disregard Vega’s deposition testimony based on the wholly
inapplicable sham affidavit doctrine, which the Court simply cannot do. C&S
argument on reconsideration completely misses the mark.
      In addition, on reconsideration, C&S does little more than reargue the same
position it had already advanced on summary judgment with respect to Vega’s
deposition: that Vega relies heavily on his own deposition to survive summary
judgment. This contention was raised previously by C&S and was already considered
by the Court. As noted in the Opinion and Order, Vega’s reliance on his own
deposition to establish a discriminatory animus, though self-serving, is alone not fatal
to his cause. The case law is clear that “[p]rovided [ ] the [plaintiff’s] deposition
testimony sets forth specific facts, within his personal knowledge, that, if proven,
would affect the outcome of the trial, the testimony must be accepted as true for
purposes of summary judgment.” See Velázquez, 473 F.3d 11 at 18. That is precisely
the case here.
      Contrary to C&S’ contention, Vega’s deposition testimony is clearly admissible
evidence that must be considered, and Vega is certainly not impeded from using his
own deposition to further his claims. Moreover, in addition to Vega’s testimony, there
is additional evidence in the record like signed sworn affidavits and deposition
testimony from other C&S employees alleging that Vega’s superiors, including Ortiz,
made negative statements regarding Vega’s military status. Those statements, if
proven to be true, could corroborate the relevant portions of Vega’s own deposition
testimony. Therefore, there is evidence here (in addition to Vega’s own deposition
testimony) confirming that discriminatory comments about Vega’s status as a
servicemember were made by his supervisors. The question is, “who will the jury
believe?”
      To be sure, the Court did not give credence to, nor weigh, Vega’s testimony
against C&S’ evidence. Rather, as laborously explained in the Opinion and Order, on
the whole, Vega’s aggregate package of proof, created triable issues of fact that if
proven to be true, could carry some weight with a jury and could ultimately show
       Case 3:18-cv-01360-MDM Document 202 Filed 10/09/20 Page 7 of 10




discriminatory animus sufficient to establish a link between his termination and his
membership in the military and resulting service. It is not the Court’s, but rather the
factfinder’s, role to weigh the evidence and decide upon issues of credibility and
questions of fact. C&S was therefore not entitled to summary judgment on Vega’s
USERRA claim with respect to his employment termination.
      B.     C&S’ contention that the Law 115 and Law 80 claims should also
             have been dismissed on summary judgment

             1. Law 115
      In its motion for reconsideration, C&S claims that the Court erred in not
dismissing Vega’s Law 115 and Law 80 claims. The defendant’s arguments are
unavailing because C&S neither demonstrates a manifest error of law nor presents
newly discovered evidence. See Biltcliffe, 772 F.3d at 930. With respect to Law 115,
C&S argues that even assuming arguendo that Vega engaged in protected activity
under Law 115—which C&S now denies—Vega did not prove that C&S’ proffered
reason for dismissing him was pretextual. C&S further claims that the Court deemed
Vega’s burden to establish pretext as having been met. C&S’ claim of error is
misguided. Indeed, Law 115’s legal framework calls upon the defendant to articulate
a legitimate and nondiscriminatory reason for terminating Vega’s employment. C&S
complied with such burden by claiming that Vega was dismissed as a result of the
Costco incident whereby he purportedly violated company policies and lied to
company officials. Where C&S misses the mark, however, is by arguing that the Court
found that Vega met his threshold of proving that C&S’ proffered reason for
dismissing him was mere pretext. The Court did no such thing. The Court did find
however that Vega raised enough genuine issues of material facts to question
whether C&S’ proffered legitimate and nondiscriminatory reason was pretextual.
Consequently, summary judgment was not appropriate with respect to Vega’s
retaliation claim under Law 115. To be sure, the Court did dismiss certain claims
under Law 115, however, the only Law 115 claim that survived summary judgment
        Case 3:18-cv-01360-MDM Document 202 Filed 10/09/20 Page 8 of 10




was Vega’s claim that his termination resulted from his requests for military
protected leaves.1
               2. Law 80
       Turning now to Law 80, Puerto Rico’s wrongful termination statute, C&S
claims that it met its burden of showing that Vega was justifiably dismissed. P.R.
Laws Ann. tit 29, § 185a. On reconsideration, C&S does little more than reargue the
same position it previously asserted on summary judgment, which was soundly
rejected by the Court. The First Circuit has made clear that courts will not consider
any argument raised by a party in a motion for reconsideration, which was already
rejected earlier. See Ruiz Rivera v. Pfizer Pharmaceuticals, LLC, 521 F.3d 76, 81 (1st
Cir. 2008); Nat’l Metal Finishing Co., Inc. v. Barclaysamerican/Commercial, Inc., 899
F.2d 119, 123 (1st Cir. 1990). “Rule 59(e) is not an avenue for litigants to reassert
arguments and theories that were previously rejected by the Court.” Johnson &
Johnson Int’l., 322 F.R.D. at 441. The defendant maintains that it terminated Vega
for “just cause” because there is evidence on the record tending to show that Vega
violated official company policy and was caught lying with respect to the “Costco
incident.” Whether that proves to be true or not is a question for a jury because the
evidence presented revealed triable issues of fact which cast doubt on C&S’ proffered
reason for terminating him. C&S’ attempt to persuade the Court to change its mind
is futile. On this record, contrary to C&S’ belief, the defendant cannot prevail on
summary judgment with respect to Vega’s wrongful termination claim.
       Furthermore, C&S avers that the Court erroneously adopted Vega’s “flexibility
theory,” whereby Vega claims that on April 2, 2018, he was allowed to go to the
Caguas Costco during work hours while exercising the duties of his position because



1 On reconsideration, C&S denies that Vega participated in protected activity but in its motion for
summary judgment it did not challenge Vega’s participation in protected conduct. Neither party
sufficiently briefed nor argued the issue on summary judgment. Because it is not the Court’s duty to
put flesh on the bones of skeletal arguments, in its Opinion and Order, the Court assumed, without
deciding, that Vega’s requests for military leave constituted protected conduct under Law 115. The
Court however noted that in due course—during the pre-trial stages of this case—Vega must establish
that his requests for military protected leave constitute protected conduct under Law 115. Otherwise,
this claim will be dismissed.
      Case 3:18-cv-01360-MDM Document 202 Filed 10/09/20 Page 9 of 10




Merchandisers were “free” to establish their own work routes. C&S claims that the
Court wrongfully “believed” plaintiff’s argument under the newly branded “flexibility
theory.” To be clear, the Court “adopted” no such theory. Regarding this matter, the
Court held as follows:
             Vega claims that he never violated any of the Defendant’s
             policies on April 2, 2018, because according to him and
             another merchandiser, Pedro Casillas-Rivera, it was
             generally understood by the Merchandisers at C&S that
             they could independently determine the direction of their
             travel to and from the stores along their routes. This
             assertion, if found to be true, could lessen the severity of
             the alleged infraction and plants a seed of doubt as to
             whether Vega’s actions on April 2, 2018 warranted
             immediate termination.
(Docket No. 183 at 17.) C&S’ reading of the Court’s determination is entirely
misplaced.
      The Court stated that Vega’s visit on April 2, 2018 to Costco during working
hours indeed could have violated company policy. The Court also found that Vega in
fact lied about his whereabouts that day. Notwithstanding that, as discussed above,
Vega presented evidence that created triable issues of material fact as to whether his
status as a servicemember and his participation in military service were at least a
motivating factor in the decision to terminate him. Summary judgment was simply
not warranted with respect to this claim.
      C.     C&S’ argument that no reasonable jury would believe that Vega
             drove to Caguas while servicing customers exclusively in San
             Juan
      Finally, C&S presents another novel argument: that the alleged locations of
the stores in Vega’s route on April 2, 2018 were all in San Juan, and therefore, no
jury would find that he drove to the Caguas Costco between the stores he was
servicing that day. This new argument is based on formerly available evidence and
thus could and should have been presented to the Court in C&S’ motion for summary
judgment. See Iverson, 452 F.3d at 104. The defendant can no longer raise this
argument on reconsideration. See id.
       Case 3:18-cv-01360-MDM Document 202 Filed 10/09/20 Page 10 of 10




       To conclude, C&S’ motion is unavailing because it does not request
reconsideration under any of the limited instances for which reconsideration is
appropriate. Pursuant to Federal Rule of Civil Procedure 59(e), a district court will
alter its original order only if it “evidenced a manifest error of law, if there is newly
discovered evidence, or in certain other narrow situations.” Biltcliffe, 772 F.3d at 930.
None of those circumstances is present here. “Rule 59(e) does not exist to allow
parties a second chance to prevail on the merits . . . [and] is not an avenue for litigants
to reassert arguments and theories that were previously rejected by the
Court.” Johnson & Johnson Int’l v. P.R. Hosp. Supply, Inc., 322 F.R.D. 439, 441
(D.P.R. 2017). “A motion for reconsideration is not properly grounded in a request for
a district court to rethink a decision it has already made, rightly or wrongly.” Morán-
Vega, 381 F.Supp.2d at 36 (D.P.R. 2005). Neither is Rule 59(e) an avenue to raise new
arguments. Here, C&S simply expresses disagreement with some of the Court’s
determinations or asserts new arguments that should have been raised on summary
judgment. Accordingly, C&S’ reconsideration request is unwarranted.
III.   Conclusion
       For the foregoing reasons, the defendant’s Motion for Reconsideration (Docket
No. 185) is DENIED.
       IT IS SO ORDERED.
       In San Juan, Puerto Rico, this 9th day of October 2020.


                                         ____________________________
                                         MARSHAL D. MORGAN
                                         United States Magistrate Judge
